DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to a Continuation Application entered 03/31/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/31/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
the streaming media server is further configured to obtain the second media content, wherein obtaining the second media content includes obtaining the external content from a same location external to the over-air media server used by the over-air media server to obtain the external content; and deliver the second media content to the streaming broadcast chain under control of the over-air media server”. However, throughout the specifications, no sufficient disclosure is provided to explain how this recited function of limitations above is accomplished, as a result to conclude that the inventor(s), at the time the application was filed, had possession of the claimed invention .
Independent Claims 2-7, 9-14 and 16-20 are also rejected based on the dependency.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Regarding Claims 1, 8 and 15, the claims recite “the second media content” in “…the streaming media server is further configured to obtain the second media content, wherein obtaining the second media content includes obtaining the external content from a same location external to the over-air media server used by the over-air media server to obtain the external content; and deliver the second media content to the streaming broadcast chain under control of the over-air media server”. It is not clear whether the second media content is the same or different media content from the previously recited second media content during the synchronized more or during the transition to independent mode.
Further, it appears to be contradictable that during the independent mode, the streaming media server is independent of the off-air media server while at the same time is controlled by the off-air media server. For instance, in the Abstract, it recites …while operating in the independent mode the streaming media server obtains the second media content, including obtaining external content, from the same location from which over-air media server obtains its external content. The second media content is delivered to the streaming broadcast chain independent of control by the over-air media server.   
Independent Claims 2-7, 9-14 and 16-20 are also rejected based on the dependency.

Allowable Subject Matter
7.	Claims 1-20 might be allowable if the rejections under 35 U.S.C. 112 first and second paragraphs is overcome.

Conclusion
8.	Claims 1- 20 are rejected.

Correspondence Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426